DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-24 (Group II) directed to a non-elected invention without traverse, in the Response to Election filed on 06/24/2020.  Accordingly, claims 18-24 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered through the RCE filed on 08/16/2021.

Allowable Subject Matter
Claims 1, 3-17 are allowed over the prior art of record in light of the arguments and amendments submitted in Amendment filed on 07/19/2021 (entered through RCE filed on 08/16/2021).
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not reasonably show or suggest the claimed method for manufacturing a window glass.
The closest prior art of record is Yoon (CN104375386A). Similar to the claimed invention, Yoon discloses all the limitations of the instant claims 1 & 9, with the exception of the steps of coating a resin on a jig and attaching the assembly and the resin on the jig to each other, as well as the step of the light blocking layer overlapping an end portion of the window base and configured to prevent the resin on the edge of the window base from being cured, and an opening disposed inside of the window base in a plan view is defined in the light blocking layer. Yoon further actually discloses curing the resin on the edge portion and not in the middle portion of the window base.
Some of these features are known individually from other prior art references, such as Tarumi (U.S Patent 5631107A) and Kobayashi (U.S PG Pub 20110073847A1), who both discloses the steps of coating the jig with resin and attaching the assembly to the jig. Thus, the prior art as a whole fails to reasonably show or suggest the totality of the claimed invention.
Specifically the prior art as a whole fails to reasonably show or suggest the steps of the light blocking layer overlapping an end portion of the window base and configured to prevent the resin on the edge of the window base from being cured, and an opening .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746